internal_revenue_service number release date index number cc psi 6-cor- date re request to revoke sec_179 election tax_year dear this letter is in response to your letter dated date to commissioner of internal revenue concerning revocation of an election made under sec_179 of the internal_revenue_code in a telephone conversation on date with our office you clarified that the issue addressed in your letter relates to the depreciation of your condominium units as residential_rental_property under sec_168 of the internal_revenue_code we hope that you find the following general information to be helpful and for references we have enclosed publication how to depreciate property and publication basis of assets in general sec_168 of the code provides a modified accelerated_cost_recovery_system macrs for depreciable tangible_property placed_in_service after date depreciation_deductions are computed under the macrs’s general depreciation system prescribed in sec_168 by use of the applicable_depreciation_method applicable_recovery_period and applicable convention determined under sec_168 c and d publication describes the depreciation method recovery_period and convention of depreciable_property under the general depreciation system for residential_rental_property the depreciation method and recovery_period are the straight_line method and a -year recovery_period respectively and the applicable convention for residential_rental_property is the mid-month_convention see publication page sec_26 sec_29 and sec_30 cor-101785-01 publication explains how a taxpayer can recover the cost of business or income-producing property through depreciation it shows how to figure the depreciation deduction and how to fill out form_4562 depreciation and amortization starting on page of publication under the heading how to figure the deduction using percentage tables there is a discussion on how a taxpayer can figure the depreciation deduction for each taxable_year the depreciable_property can be depreciated under sec_168 of the code the internal_revenue_service has established percentage tables for a taxpayer to use to figure the depreciation deduction for each year the depreciable_property can be depreciated table a-6 in appendix a of publication provides the correct percentage table to use in determining the depreciation deduction for residential_rental_property a taxpayer begins depreciating depreciable_property when the taxpayer has placed the property in service for use in the taxpayer’s trade_or_business or for the taxpayer’s production_of_income activity a taxpayer stops depreciating property either when the taxpayer has fully recovered the cost or investment in the property or when the taxpayer has retired the property from service whichever happens first emphasis added property is retired from service when the taxpayer permanently withdraws it from use in the taxpayer’s trade_or_business or from use in the taxpayer’s production_of_income activity the retirement_of_property from service would include the sale_or_exchange of the property by the taxpayer page of publication under the heading incorrect amount of depreciation deducted notes that if a taxpayer made a mathematical error resulting in the deduction of an incorrect amount of depreciation on the taxpayer’s return for the taxable_year the taxpayer may be able to correct the error by filing an amend return note also that there is a requirement for an adjustment to the basis of the depreciable_property even if the taxpayer does not claim depreciation that the taxpayer is entitled to deduct under such circumstances before figuring gain_or_loss on a sale exchange or other_disposition of the property taxpayer must reduce the basis of the property by the full amount of depreciation that the taxpayer could have deducted on the tax returns under the method_of_depreciation the taxpayer chose see publication under heading adjusted_basis pages and publication under subheading basis_adjustment page this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see section cor-101785-01 dollar_figure of revproc_2001_1 a copy of which is enclosed we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures
